DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 06/24/2022.
•	Claims 1, 3, 8, 10, 15, 17, and 19 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed June 24, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the specification objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 15-16, that the claims are not directed to a judicial exception, the Examiner respectfully disagrees.  As discussed in the 35 USC § 101 rejection below, the claimed inventions allows for receiving a transaction request, validating an account and receiving an authorization response, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The Specification at [0002] discloses “Businesses, merchants, consumers, financial entities, and/or government entities may perform electronic fund transfers, payment processing (e.g., e-commerce payments), capital management, etc. domestically and internationally over various payment networks. However, many aspects of the existing electronic payment/fund transaction technology involve some inherent deficiencies or shortcomings that may lead to poor user experience, increased time and costs, and other inconveniences when sending payments electronically across various payment networks. For example, many legacy payment processing networks involve a patchwork of processing systems, fragmented systems, security risks, and the like. The present disclosure is directed to addressing these and other drawbacks to the existing electronic transaction systems and services.”  The Specification and claims focus on an improvement to the processor of validating and processing a transaction request from a user, which is commercial and legal interactions which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on page 16, that the claims cannot as a practical matter be performed entirely in a human mind, the argument is not persuasive.  As an initial matter, just because an idea cannot be performed entirely in a human mind does not mean it’s not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s arguments on pages 16-17, that the claim limitations integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite an application programing interface (API) system; choreographer system; an account system; an authorization system; at least one of a routing engine, an account ledger system, an audit system, and/or a transaction system; transmitting API calls; encrypting, by a security system, data associated with the electronic transaction request using a secure hash function; encrypted data; and the routing system identifies a fastest route for routing the electronic transaction request, based at least in part, on user configurations and scheme capabilities such that they amount to no more than generally linking the use of the judicial exception (e.g., validating a processing a transaction) to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., generic systems and a generic processor to perform the claimed method steps and system functions.  The systems and processors are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process of validating and processing transactions at least at [0002], disclosing “Businesses, merchants, consumers, financial entities, and/or government entities may perform electronic fund transfers, payment processing (e.g., e-commerce payments), capital management, etc. domestically and internationally over various payment networks. However, many aspects of the existing electronic payment/fund transaction technology involve some inherent deficiencies or shortcomings that may lead to poor user experience, increased time and costs, and other inconveniences when sending payments electronically across various payment networks. For example, many legacy payment processing networks involve a patchwork of processing systems, fragmented systems, security risks, and the like. The present disclosure is directed to addressing these and other drawbacks to the existing electronic transaction systems and services.”  
Regarding Applicant’s arguments on pages 17-20, regarding the improvement to the functioning of a computer or improvement to other technology or technical field by processing an electronic transaction request to encrypt the data associated with the electronic transaction request and to identify a fastest route for routing the electronic transaction request, the arguments are not persuasive.  As an initial matter, regarding the claim limitations directed to encrypting data associated with the electronic transaction using a secure hash function, the limitation is recited at a high level of generality such that it merely further describes the technological environment.  
Furthermore, regarding the arguments directed the claim limitation of “transmitting… an electronic transaction request message to at least one of a routing system, an account ledger system, an audit system, and/or a transaction system, wherein the routing system identifies a fastest route for routing the electronic transaction request based, at least in part, on user configurations and scheme capabilities,” the arguments have been considered and they are not persuasive.  The limitation recites a Markush group of four different systems, where a routing system is one of four possible systems that may receive an electronic transaction request message.  Under broadest reasonable interpretation, the claims do not require the message be sent to the routing system, and the routing system therefore is not required to perform identifying a fastest route for routing the request message.  Furthermore, even if the transmission of the electronic transaction request message is to the routing system, its capabilities for identifying a fastest route and routing the electronic transaction request are never used in the claim.  Therefore the argument that this claim limitation integrates a practical application is not persuasive. 
Regarding Applicant’s arguments on page 21 that the additional elements of processing an electronic transaction request to encrypt the data associated with the electronic transaction request and to identify a fastest route for routing the electronic transaction request is not well-known and are arranged in a non-conventional manner, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. With respect to the encryption limitation, the limitation is recited at a high level of generality such that it merely further describes the technological environment.  And, with respect to the identifying a fastest route limitation, as was discussed above, the routing system is not necessarily part of the claimed invention, even if it was, its capabilities for identifying a fastest route and routing the electronic transaction request are never used in the claim.  The claims recite merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
Regarding Applicant’s arguments on pages 21-22, that the Examiner is required to cite evidence that elements are well understood, routine, or conventional, the Examiner respectfully disagrees and the Examiner respectfully points out that the additional elements amount to no more than generally linking the use of the judicial exception (e.g., validating a processing a transaction) to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  This consideration is different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 on pages 22-23 have been fully considered and are not persuasive.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are directed to a method (claim 1), a system (claim 8), and an apparatus (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receiving an electronic transaction request from a user; transmitting the electronic transaction request; transmitting a validation call based on the electronic transaction request; determining whether an account associated with the electronic transaction request exists in the real-time transaction system; transmitting, an authorization call based on the electronic transaction request; receiving an authorization response from the authorization system; and transmitting an electronic transaction request message.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving a transaction request, validating an account and receiving an authorization response, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of an application programing interface (API) system, choreographer system, account system, and authorization system do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of an application programing interface (API) system; choreographer system; an account system; an authorization system; at least one of a routing engine, an account ledger system, an audit system, and/or a transaction system; transmitting API calls; encrypting, by a security system, data associated with the electronic transaction request using a secure hash function; encrypted data; and the routing system identifies a fastest route for routing the electronic transaction request, based at least in part, on user configurations and scheme capabilities are recited at a high-level or generality (i.e., as generic computer components performing generic computer functions of receiving an electronic transaction request from a user; transmitting the electronic request; transmitting a validation call; determining whether an account exists; transmitting an authorization call; receiving an authorization response; transmitting an electronic request message) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 5, 12, and 19 simply further describes the technological environment.  Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210133789 A1 (“Ghosh”) in view of US 20150012423 A1 (“Milam”), and in further view of US 20170148021 A1 (“Goldstein”).
Regarding claim 1, Ghosh discloses a method of executing a real-time electronic transaction by a real-time transaction system, the method comprising (See at least FIG. 1.): 
receiving, by an application programing interface (API) system, an electronic transaction request from a user (The Customer interface web page receives transaction information from the customer including credit card information.  See at least [0035].  The customer interface webpage communicates via APIs.  See at least [0018].  See also [0003] and [0017], disclosing a system of one or more computers and one or more software modules to implement the system functions.  The Examiner is interpreting the customer interface webpage as the API system.); 
transmitting, by the API system, the electronic transaction request to a choreographer system (The transaction information is formatted and passed to the merchant web service.  See at least [0035].  See also FIG. 4, step 412.  See also [0003] and [0017], disclosing a system of one or more computers and one or more software modules to implement the system functions.  The Examiner interprets the merchant web service as a choreographer system.); 
transmitting, by the choreographer system, an authorization API call based on the electronic transaction request to an authorization system (The merchant web service then passes the transaction information to the prescriptive analytics API.  In certain embodiments, the prescriptive analytics API generates a validation request to the payment gateway for validation.  See at least [0035].  See also FIG. 4, step 416.  See also [0003] and [0017], disclosing a system of one or more computers and one or more software modules to implement the system functions.  The Examiner is interpreting the payment gateway as an authorization system.); 
data associated with the electronic transaction request (transaction information from the customer including credit card information.  See at least [0035].);
receiving, by the choreographer system, an authorization response from the authorization system (The payment gateway communicates a response indicating whether the credit card transaction was approved or declined.  See at least [0035].  See also FIG. 4, step 418.); and 
transmitting, by the choreographer system, an electronic transaction request message to at least one of a routing system, an account ledger system, an audit system, and/or a transaction system (In those instances in which the credit card transaction has been declined, the prescriptive analytics API passes the error code, credit card information, and any information needed to identify the customer to the prescriptive machine learning/proactive response engine to request an enhanced validation.  See at least [0035].  See also FIG. 4, step 420.  See also [0003] and [0017], disclosing a system of one or more computers and one or more software modules to implement the system functions.  The Examiner interprets the Prescriptive machine learning/proactive response engine as a routing system.).

While Ghosh discloses a choreographer system, Ghosh does not expressly disclose transmitting, by the choreographer system, a validation API call based on the electronic transaction request to an account system; determining, by the account system, whether an account associated with the electronic transaction request exists in the real-time transaction system.  Furthermore, while Ghosh discloses data associated with the electronic transaction request, Ghosh does not expressly disclose encrypting, by a security system, data using a secure hash function; nor does Ghosh expressly disclose encrypted data.  Furthermore, while Ghosh discloses a routing system, Ghosh does not expressly disclose wherein the routing system identifies a fastest route for routing the electronic transaction request based, at least in part, on user configurations and scheme capabilities.

However, Milam discloses transmitting, by the choreographer system, a validation API call with the data based on the electronic transaction request to an account system (The bill payment originator sends an account validation web request to a customer account validation processor.  See at least [0057].  See also FIG. 3, steps 210, 230, 232, and 240.  See also FIG. 4, steps 312-314.  Web request may be a web service such as an API.  See at least [0023].  See also [0030].); 
determining, by the account system, whether an account associated with the electronic transaction request exists in the real-time transaction system (Customer account validation processor processes the account validation web request to parse the account details. Processing represents determining account details associated with the electronic payment submitted by payor to bill payment originator. Account details represent at least a billing payment originator identifier, a date and time associated with the account validation web request, a biller identifier, and a customer account number. Account details may also include a transaction amount and the plurality of customer identifiers.  See at least [0058].  The Examiner interprets determining account details as determining whether the account exists in the transaction system.).
From the teaching of Milam, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the choreographer system of Ghosh to transmit the validation API call to an account system, and to determine by the account system whether an account associated with the electronic transaction request exists in the real-time transaction system, as taught by Milam, in order to reduce incidence of misrouted transactions and to increase rate of successful transaction requests (see Milam at least at [0029]), and in order to improve electronic payments and to reduce non-electronic payments (see Milam at least at [0002]-[0006]).

While Ghosh discloses data associated with the electronic transaction request, Ghosh does not expressly disclose encrypting, by a security system, data using a secure hash function; nor does Ghosh expressly disclose encrypted data.  Furthermore, while Ghosh discloses a routing system, Ghosh does not expressly disclose wherein the routing system identifies a fastest route for routing the electronic transaction request based, at least in part, on user configurations and scheme capabilities.

However, Goldstein discloses encrypting, by a security system, data using a secure hash function; encrypted data (The cryptocurrency client application may execute a cryptographic hash function to generate a hash value signature based on the private key value associated with the cryptocurrency account. Recipient client devices, as well as other servers/systems in the network, may use the public key of the sender to decrypt the cryptographic signature and verify the authenticity of the requested cryptocurrency transfer.  See at least [0040].);
wherein the routing system identifies a fastest route for routing the electronic transaction request based, at least in part, on user configurations and scheme capabilities (Certain payment processors may have certain minimums/maximums, and the homogenization system/digital gateway may determine the available payment providers based on the amounts of the requested transfer and currencies. Moreover, as discussed above, the homogenization system/digital gateway may select one or more optimal payment providers based on a set of selection criteria (e.g., business rules) implemented by the homogenization system/digital gateway.  In certain embodiments, optimal payment providers may correspond to the fastest provider and/or provider with the highest likelihood of a completing the transfer successfully .  See at least [0115].  Authorized users to set user access permissions to various data resources, monitor resource usage by users and devices, and perform analyses and generate reports on specific network users and/or devices.  See at least [0038].  The determination of a particular transaction processor to handle a transaction request may be based on the data received in the transaction request, such as user data… For example, for value transfer transactions, a first payment processor may serve only certain countries, a certain subset of payment types, and a certain amount range, whereas a second payment processor may serve a different subset of countries, payment types, and amounts.  See at least [0101].  See also [0102], disclosing a routing engine to determine an optimal transaction processor for handling the transaction request.  The Examiner is interpreting the user setting access permissions to user data, which is then used in determining am optimal transaction processor to handle a transaction request, as identifying a fastest route based at least in part on user configurations.).
From the teaching of Goldstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ghosh by encrypting the data of Ghosh, using the hashing technique taught by Goldstein, and to modify the routing system of Ghosh to identify a fastest route for routing the electronic transaction request based, at least in part, on user configurations and scheme capabilities, as taught by Goldstein, in order to optimize transaction processing costs (see Goldstein at least at Abstract and [0006]), and in order to assure data security and integrity (see Goldstein at least at [0030]).

Regarding claim 4, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 1, as discussed above.  Ghosh does not expressly disclose transmitting, by the routing system, the electronic transaction request to an optimal transaction scheme.

However, Goldstein discloses transmitting, by the routing system, the electronic transaction request to an optimal transaction scheme (Certain payment processors may have certain minimums/maximums, and the homogenization system/digital gateway may determine the available payment providers based on the amounts of the requested transfer and currencies. Moreover, as discussed above, the homogenization system/digital gateway may select one or more optimal payment providers based on a set of selection criteria (e.g., business rules) implemented by the homogenization system/digital gateway.  In certain embodiments, optimal payment providers may correspond to the fastest provider and/or provider with the highest likelihood of a completing the transfer successfully .  See at least [0115].  Authorized users to set user access permissions to various data resources, monitor resource usage by users and devices, and perform analyses and generate reports on specific network users and/or devices.  See at least [0038].  The determination of a particular transaction processor to handle a transaction request may be based on the data received in the transaction request, such as user data… For example, for value transfer transactions, a first payment processor may serve only certain countries, a certain subset of payment types, and a certain amount range, whereas a second payment processor may serve a different subset of countries, payment types, and amounts.  See at least [0101].  See also [0102], disclosing a routing engine to determine an optimal transaction processor for handling the transaction request).
From the teaching of Goldstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ghosh to transmit by the routing system the electronic transaction request to an optimal transaction scheme, as taught by Goldstein, in order to optimize transaction processing costs (see Goldstein at least at Abstract and [0006]), and in order to assure data security and integrity (see Goldstein at least at [0030]).

Regarding claim 7, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 1, as discussed above, and Ghosh further discloses transmitting, by the choreographer system, a transaction acceptance message to the user based on the authorization response (The payment gateway communicates a response indicating whether the credit card transaction was approved or declined.  See at least [0035].  See also FIG. 4, step 418.  The Prescriptive analytics API sends a notification that a transaction has been completed to the merchant web service, which sends the notification to the customer interface web page.  See at least [0036] and FIG. 4, steps 460-465.).

Claim 8 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Regarding claim 18, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 15, as discussed above, and Ghosh further discloses transmitting, by the choreographer system, a transaction acceptance message to the user based on the authorization response (The payment gateway communicates a response indicating whether the credit card transaction was approved or declined.  See at least [0035].  See also FIG. 4, step 418.  The Prescriptive analytics API sends a notification that a transaction has been completed to the merchant web service, which sends the notification to the customer interface web page.  See at least [0036] and FIG. 4, steps 460-465.).

Ghosh does not expressly disclose transmitting, by the routing system, the electronic transaction request to an optimal transaction scheme.

However, Goldstein discloses transmitting, by the routing system, the electronic transaction request to an optimal transaction scheme (Certain payment processors may have certain minimums/maximums, and the homogenization system/digital gateway may determine the available payment providers based on the amounts of the requested transfer and currencies. Moreover, as discussed above, the homogenization system/digital gateway may select one or more optimal payment providers based on a set of selection criteria (e.g., business rules) implemented by the homogenization system/digital gateway.  In certain embodiments, optimal payment providers may correspond to the fastest provider and/or provider with the highest likelihood of a completing the transfer successfully .  See at least [0115].  Authorized users to set user access permissions to various data resources, monitor resource usage by users and devices, and perform analyses and generate reports on specific network users and/or devices.  See at least [0038].  The determination of a particular transaction processor to handle a transaction request may be based on the data received in the transaction request, such as user data… For example, for value transfer transactions, a first payment processor may serve only certain countries, a certain subset of payment types, and a certain amount range, whereas a second payment processor may serve a different subset of countries, payment types, and amounts.  See at least [0101].  See also [0102], disclosing a routing engine to determine an optimal transaction processor for handling the transaction request.).
From the teaching of Goldstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ghosh to transmit by the routing system the electronic transaction request to an optimal transaction scheme, as taught by Goldstein, in order to optimize transaction processing costs (see Goldstein at least at Abstract and [0006]), and in order to assure data security and integrity (see Goldstein at least at [0030]).

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Milam, in further view of Goldstein, and in further view of US 20050071512 A1 (“Kim”).
Regarding claim 2, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 1, as discussed above.  Ghosh does not expressly disclose transmitting, by the routing system, the electronic transaction request to a connection system; and transmitting, by the connection system, the electronic transaction request to a transaction network.

However, Kim discloses transmitting, by the routing system, the electronic transaction request to a connection system; and transmitting, by the connection system, the electronic transaction request to a transaction network (Application system may instruct the API of connectors on which connector to use.  For example, the predetermined set of rules may be: if value or data for input field_15>0, then connector_1 is used, but if not, then connector_2 is used. Based on the connector information from the application system, the API accesses the corresponding connector and retrieves the formatting requirements stored in that connector corresponding to the processing system. For instance, if the application system instructs the API to use connectors, the API retrieves the formatting requirements stored in connector_1 and forwards the formatting requirements to the application system. Based on the formatting requirements, a quarry is made through the application system to request from the user to input the data or value for the input fields: field_1, field_3, field_5, field_7, field_8, field_9, field_11, field_12, field_13, field_15, field_25, field_26, field_40 and etc.  The connectors may be software objects with the data formatting requirements for the corresponding processing system within the plurality of processing systems.  Residing between the application system and the plurality of payment gateways is the API that allows a merchant to select which payment gateway to use in order to process the transaction with the payment processor. See at least [0022]-[0024].  See also FIG. 1, Application System 101, API 102 including connectors 106’-N’, and processing system-1-N 106-N.  The Examiner interprets the Application System as the routing system.  The Examiner also interprets the API with connectors as the connection system.  Furthermore, the Examiner interprets the processing system as a transaction network.). 
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ghosh to transmit by a routing system the electronic transaction request to a connection system, and to transmit, by the connection system, the electronic transaction request to a transaction network, as taught by Kim, in order to decrease cost and time of updating and maintaining payment systems,  improve processing of electronic payment transactions, and in order to enable communication with many payment gates, whether they are gateways, processors, or banks (see Kim at least at [0007]-[0008]), and in order to improve the efficiency in processing the transaction and in order to improve security (see Kim at least at [0029]).

Regarding claim 3, the combination of Ghosh, Milam, Goldstein, and Kim discloses the limitation of claim 2, as discussed above, and Kim further discloses the connection system comprises at least one of a transaction scheme adapter, a transaction scheme connector, and a service provider interface (Application system may instruct the API of connectors on which connector to use.  For example, the predetermined set of rules may be: if value or data for input field_15>0, then connector_1 is used, but if not, then connector_2 is used. Based on the connector information from the application system, the API accesses the corresponding connector and retrieves the formatting requirements stored in that connector corresponding to the processing system. For instance, if the application system instructs the API to use connectors, the API retrieves the formatting requirements stored in connector_1 and forwards the formatting requirements to the application system. Based on the formatting requirements, a quarry is made through the application system to request from the user to input the data or value for the input fields: field_1, field_3, field_5, field_7, field_8, field_9, field_11, field_12, field_13, field_15, field_25, field_26, field_40 and etc.  See at least [0022].  The Examiner interprets the connectors of the API as comprising a transaction scheme connector.).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ghosh to include a connection system comprising a transaction scheme connector, as taught by Kim, in order to decrease cost and time of updating and maintaining payment systems,  improve processing of electronic payment transactions, and in order to enable communication with many payment gates, whether they are gateways, processors, or banks (see Kim at least at [0007]-[0008]), and in order to improve the efficiency in processing the transaction and in order to improve security (see Kim at least at [0029]).

Claim 9 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 10 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Milam, in further view of Goldstein, and in further view of US 20190347351 A1 (“Koomthanam”).
Regarding claim 5, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 1, as discussed above.  Ghosh does not expressly disclose the electronic transaction request message is a message on a stream-processing platform.

However, Koomthanam discloses the electronic transaction request message is a message on a stream-processing platform (The producer and consumer applications, interacting with the stream-processing platform may exchange different request or status messages with the stream-processing platform.  See at least [0015].  The producer and consumer applications may interact with the stream-processing platform using Application Programming Interfaces (APIs). The producer applications may interact with the stream-processing platform using Producer APIs and the consumer applications may interact with the stream-processing platform using Consumer APIs. The stream-processing platform may also use Streams APIs for transforming input data streams to output data streams. The producer and consumer applications, their respective APIs, the Streams API, and other APIs used for functioning of the stream-processing platform may constitute an application layer of the stream-processing platform  See at least [0012]).
From the teaching of Koomthanam, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electronic transaction request message of Ghosh to be a message on a stream-processing platform, as taught by Koomthanam, in order to process, store, and disseminate large volumes of data (see Koomthanam at least at [0001]).

Claim 12 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Milam, in further view of Goldstein, and in further view of US 20200327550 A1 (“Yamane”).
Regarding claim 6, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 1, as discussed above.  Ghosh does not expressly disclose executing, by the API system, a user authentication check based on the electronic transaction request by communicating with an authentication system.

However, Yamane discloses executing, by the API system, a user authentication check based on the electronic transaction request by communicating with an authentication system (The service provider system may transmit a validation request (via, e.g., an API call) to validate the account via the verification system 180.  See at least [0057].  See also FIG. 6, steps 610-615.  See also [0019].  The service provider system communicates via API.  See at least [0034].  The Examiner interprets the service provider system as an API system.).
From the teaching of Yamane, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the API system of Ghosh to execute a user authentication check based on the electronic transaction request by communicating with an authentication system, as taught by Yamane, in order to prevent fraud in payment requests (see Yamane at least at [0001]).

Claim 13 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Milam, in further view of Goldstein, and in further view of US 11227047 B1 (“Vashisht”).
Regarding claim 19, the combination of Ghosh, Milam, and Goldstein discloses the limitation of claim 15, as discussed above, and Ghosh further discloses a machine learning system provides non-real-time feedback to adjust the route for the electronic transaction (A prescriptive machine learning/proactive response engine.  See at least [0034]-[0036].  The prescriptive machine learning engine employs the error code, one or more customer segments, and the customer score to determine optimal response actions configured to allow the customer to complete the purchase.  The proactive response engine responds to the prescriptive machine learning engine by suggesting an alternative method of payment to the customer for completing the purchase of the product. For example, if the customer and/or customer transaction meets specific criteria as determined by the prescriptive machine learning engine, the customer may be asked whether the customer wishes to proceed with the transaction through an invoice or purchase order.  See at least [0019]-[0020].  See also [0031], disclosing the prescriptive machine learning engine identifying a proactive response that is intended to increase the likelihood that the customer will complete the purchase despite the initial credit card decline. See at least [0030], disclosing that in certain embodiments the machine learning engine may run in real-time, the Examiner notes that Goldstein disclosing that in certain embodiments the machine learning engine may run in real-time is interpreted Goldstein teaching embodiments in which the meaning learning engine does not run in real time. The Examiner suggesting an alternative method of payment to the customer for completing the purchase of the product in the event of a credit card decline as adjusting the route for the electronic transaction.).

While Ghosh discloses a machine learning system provides feedback, Ghosh does not expressly disclose a machine learning system provides out-of-band feedback.

However, Vashisht discloses a machine learning system provides out-of-band feedback (The trained machine learning models 143 can be configured to operate in active mode, i.e., to operate in-line directly on content blocking digital resources classified as malicious. Likewise, trained machine learning models 143 can be configured to operate in non-blocking or inactive mode. In such a case, the trained machine learning model operates out-of-band on copies of content and the predicted classifications do not result in the blocking of the content.  See at least col. 11, lines 35-53.).
From the teaching of Vashisht, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the machine learning system of Ghosh to provide out of band feedback, as taught by Vashisht, in order to progressively improve performance on a specific task (see Vashisht at least at col. 3, lines 14-22), and in order to finely tune machine learning models (see Vashisht at least at col. 3, lines 53-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210390556A1 (“Bermudez”) discloses a card holder's verified date of birth can be stored in a system and a verification communication link can be used for an age verification check using a required age and the card holder's verified date of birth. A verification cache can be used so that any age verification check can be done on a per transaction basis. The first setting of the verification cache can trigger the age verification check on the verification communication link while a transaction is processed on another communication link.
US 20170323094 A1 (“Jain”) discloses a method of incorporating multiple authentication systems and protocols. The types of authentication systems and protocols can vary based on desired assurance levels. A Centralized Authentication System together with an authentication policy dictates acceptable authentication systems. Authorization data for each authorization system are captured and packaged into a single Object Data Structure. The authorization data can be compared to data stored in an identity store for authentication. The authorization data can also be used for user and device registration and for transferring an authentication or registration token from a previously authenticated and registered device to a new device.
US 10997654 B1 (“Sahni”) discloses a financial institution computing system that provides services to customers through an application programming interface (“API”). The services include user identification services to customers. The user identification services allow the customers to verify the identity of users as non-fraudulent users. Further the user identification services allow the financial institution to provide known user information to the customers for purposes of prepopulating registration forms, completing transactions, and the like. Further services, such as user account validation services, payment services, and the like are also possible through the financial institution APIs. In some situations, users are registered with the financial institution. For example, a user may also be an account holder with the financial institution. In other situations, the users are not registered with the financial institution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.Z./Examiner, Art Unit 3694    

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694